965 F.2d 777
UNIVERSAL LIFE CHURCH, INC., Plaintiff-Appellant,v.UNITED STATES of America;  David Eichel, Revenue Agent,Internal Revenue Service, Defendants-Appellees.
No. 91-15812.
United States Court of Appeals,Ninth Circuit.
Submitted May 15, 1992*.Decided June 3, 1992.

Edward O.C. Ord, Ord & Norman, San Francisco, Cal., for plaintiff-appellant.
Gary R. Allen, William S. Estabrook, and Joel A. Rabinovitz, U.S. Dept. of Justice, Tax Div., Washington, D.C., for defendants-appellees.
Appeal from the United States District Court for the Eastern District of California;  William B. Shubb, District Judge, Presiding.
Before:  HUG, SKOPIL, and RYMER, Circuit Judges.

ORDER

1
The judgment of the district court, affirming the decision of the bankruptcy court, is affirmed for the reasons stated in its opinion, Universal Life Church, Inc. v. IRS (In re Universal Life Church, Inc.), 127 B.R. 453 (E.D.Cal.1991).


2
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Circuit Rule 34-4